LOAN AGREEMENT

 

THIS LOAN AGREEMENT (this "Agreement") dated this 3rd day of July, 2020

 

BETWEEN:

 

David M. Jeffs of 2615 15th Avenue West, Vancouver, BC  V6K 2Z6, Canada

(the "Lender")

 

OF THE FIRST PART

 

AND

Cell MedX Corp. of 123 W. Nye Lane, Suite 446, Carson City, NV 89706, USA

(the "Borrower")

 

OF THE SECOND PART

 

IN CONSIDERATION OF the Lender loaning certain monies (the "Loan") to the
Borrower, and the Borrower repaying the Loan to the Lender, both parties agree
to keep, perform and fulfill the promises and conditions set out in this
Agreement:

 

Loan Amount & Interest

 

The Lender promises to loan twenty thousand ($20,000.00) CAD, to the Borrower
and the Borrower promises to repay this principal amount to the Lender, at such
address as may be provided in writing, with interest calculated and compounded
monthly on the unpaid principal at the rate of 6.0% per annum.

 

Payment

This Loan will be repaid in full from the first proceeds the Borrower receives
through the exercise of any existing warrants currently outstanding for the
purchase of the Borrower’s common shares or One (1) year from the execution of
this Agreement, whichever event arrives soonest.

 

At any time while not in default under this Agreement, the Borrower may pay the
outstanding balance then owing under this Agreement to the Lender without
further bonus or penalty.

 

Default

Notwithstanding anything to the contrary in this Agreement, if the Borrower
defaults in the performance of any obligation under this Agreement, then the
Lender may declare the principal amount owing and interest due under this
Agreement at that time to be immediately due and payable.

 

Governing Law

This Agreement will be construed in accordance with and governed by the laws of
the Province of British Columbia.

--------------------------------------------------------------------------------



Costs

All costs, expenses and expenditures including, without limitation, the complete
legal costs incurred by enforcing this Agreement as a result of any default by
the Borrower, will be added to the principal then outstanding and will
immediately be paid by the Borrower.

 

Binding Effect

This Agreement will pass to the benefit of and be binding upon the respective
heirs, executors, administrators, successors and permitted assigns of the
Borrower and Lender. The Borrower waives presentment for payment, notice of
non-payment, protest, and notice of protest.

 

Amendments

This Agreement may only be amended or modified by a written instrument executed
by both the Borrower and the Lender.

 

Severability

The clauses and paragraphs contained in this Agreement are intended to be read
and construed independently of each other. If any term, covenant, condition or
provision of this Agreement is held by a court of competent jurisdiction to be
invalid, void or unenforceable, it is the parties' intent that such provision be
reduced in scope by the court only to the extent deemed necessary by that court
to render the provision reasonable and enforceable and the remainder of the
provisions of this Agreement will in no way be affected, impaired or invalidated
as a result.

 

General Provisions

Headings are inserted for the convenience of the parties only and are not to be
considered when interpreting this Agreement. Words in the singular mean and
include the plural and vice versa. Words in the masculine mean and include the
feminine and vice versa.

 

Entire Agreement

This Agreement constitutes the entire agreement between the parties and there
are no further items or provisions, either oral or otherwise.

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have duly affixed their signatures under hand
and seal on this 3rd day of July, 2020.

 

 

SIGNED, SEALED, AND DELIVERED

this 9th day of July, 2020 in front of the person below who is over 18 years of
age.

 

_/s/ Heidi Henderson

(signature of witness)

 

WITNESS DETAILS:

Name:

Heidi Henderson

 

Address:

_______________

 

 

Vancouver, BC

 

 

 

 

 

 

/s/ David Jeffs

David M. Jeffs

 

 

 

 

 

 

 

 

 

SIGNED, SEALED, AND DELIVERED

this 9th day of July, 2020 in front of the person below who is over 18 years of
age.

 

/s/ Greg Ball

(signature of witness)

 

WITNESS DETAILS:

Name:

Greg Ball

 

Address:

_______________

 

 

Vancouver, BC

 

 

 

 

Cell MedX Corp.

 

 

per: /s/ Joao da Costa

Joao (John) da Costa

 

 

 

 

 

 

 

 

 

 